DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 18 are pending for examination.  Claims 1 – 2, 4, 6 – 8, and 12 – 17 are amended.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/22 and 09/14/22 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 7, 9 – 10, 12, 14, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maarek et al., (US PUB 2018/0219814 hereinafter Maarek) in view of Jain (US PUB 2017/0185251) and further in view of Chinnadurai et al., (US PUB 2018/0189922 hereinafter Chinnadurai).
Maarek and Jain references were cited in previous office action and Chinnadurai reference was cited by applicant in IDS filed 09/14/2022.

As to claim 1, Maarek teaches an apparatus, comprising: 
processing circuitry  configured to 
access a memory of the apparatus, the memory including a computing memory space and an operating system (OS) memory space (“…The mass memory also stores an operating system …” para. 0076), the computing memory space being allocated to a software application (“Memory 230 further includes one or more data stores, which can be utilized by Client device 200 to store, among other things, applications 242 and/or other data…” para. 0077), 
aggregate data corresponding to the OS memory space and data corresponding to the computing memory space into an array (“…Such storage can be realized through any known or to be known vector or array storage, including but not limited to, a hash tree, queue, stack, VList, or any other type of known or to be known dynamic memory allocation technique…” para. 0088), 
determine a rank for the software application of the computing memory space [based on a location of the software application on a display of a graphical user interface (GUI)] from the array to determine whether the software application is a top-ranked application among other applications (“…the provided listing or set of recommended photos can be provided as a set of thumbnail images, where a thumbnail image depicts content from a highest ranking photo from a group…” para. 0095) and (“…These photos are uploaded to data stores associated with messaging systems, cloud-based systems, and social sites, such as, for example, Tumblr®, Instagram®, Facebook® and Flickr®, many times automatically. Yet, the portion of these uploaded photos being shared is low, and declining…” para. 0003), and 
in response to determining the software application is the top-ranked application, 
identify, in the memory, a reference patch that includes a unique identifier associated with an available area in which secondary digital content is insertable in displayed data displayed via the software application by the apparatus, the unique identifier including encoded data that identifies the secondary digital content (“As discussed herein, reference to an “advertisement” should be understood to include, but not be limited to, digital media content embodied as a media item that provides information provided by another user, service, third party, entity, and the like. Such digital ad content can include any type of known or to be known media renderable by a computing device, including, but not limited to, video, text, audio, images, and/or any other type of known or to be known multi-media item or object. In some embodiments, the digital ad content can be formatted as hyperlinked multi-media content…” para. 0036) 
retrieve the secondary digital content from a remote device [based on the unique identifier] (“… while some content is referred to as an advertisement, it is still a digital media item that is renderable by a computing device, and such digital media item comprises content relaying promotional content provided by a network associated party” para. 0036) and (“… In Step 610, an advertisement is selected (or retrieved) based on the results of Step 608…” para. 0135), and 
in response to retrieving the secondary digital content from the remote device, overlay the secondary digital content onto the displayed data (“… In some embodiments, the selected advertisement is displayed within a portion of the interface or within an overlaying or pop-up interface…” para. 0135).
Maarek does not but Jain teaches 
based on the unique identifier (“…Overlay icons 440-454 may include an embedded hyperlink different than…” para. 0101).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Maarek by adopt the teachings of Jain because Jain would provide hyperlinks associated with images as three-dimensional object which may be repositioned to view various images to be easily recognized and organized (para. 0094).
While Maarek positions image/pictures concatenated strings of images, Maarek may implement Jain’s technique to identify embedded images with hyperlink to easily identified and organized as desired.

Maarek and Jain do not but Chinnadurai teaches based on a location (“Each display frame layer 104A-104n includes a respective, logically associated, display frame buffer handle 106A-106n (collectively ‘buffer handle 106’) that includes information defining the corresponding display frame layer 104 (location on screen, z-order, size, content data, etc.). The buffer handle 106 provides a convenient data set used by the frame composition controller circuit 140 to determine the frame-to-frame change rate value and therefore indicative of the prospective load the respective layer 104 would place on the GPU 120 if composed using OpenGLIES. The display frame buffer handle 106 also provides the frame composition controller circuit 140 with additional information that enables the frame composition controller circuit 140 to determine whether the respective layer 104x overlays (i.e., overlaps) any other display frame layer 104 in the respective display frame 102 and/or determine whether the respective layer 104x represents the uppermost layer 104A or lowermost layer 104n in the z-order 108…” para. 0031) of the software application on a display of a graphical user interface (GUI) (“…graphics intensive and/or high frame rate applications such as gaming and media consumption” para. 0029).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Maarek and Jain by adopt the teachings of Chinnadurai because Chinnadurai would logically associate the location of applications in memory to location of frames representing applications to provide a convenient data set used by the frame composition controller circuit 140 to determine the frame-to-frame change rate value and therefore indicative of the prospective load the respective layer 104 would place on the GPU (para. 0031).  Maarek would apply the ranked applications to logically associate the location of the applications with the frame to provide data for display and change between different applications as Chinnadurai change frame-to-frame.

As to claim 2, this is a method claim of claim 1.  See rejection for claim 1 above.

51Attorney Ref: 540678US As to claim 4, Maarek modified by Jain and Chinnadurai teaches the method of Claim 2, Maarek teaches wherein the determining the rank for the software application further comprises 52Attorney Ref: 540678US 
querying the OS memory space and the computing memory space in the array for the reference patch (“…This information can serve as a part of a query of the photo collection…” para. 0103); 
querying the software application in the computing memory space for a rank relationship between software application sub-memory spaces  (“… ranking of the groups by their likelihood to contain a “shareable” photo” abstract and para. 0004); 
recording a list of the software application sub-memory spaces and a rank relationship between the software application sub-memory spaces (“… ranked list/set…” para. 0121); and
associating the list of the software application sub-memory spaces and the rank relationship between the software application sub-memory spaces with the array (“…Such storage can be realized through any known or to be known vector or array storage, including but not limited to, a hash tree, queue, stack, VList, or any other type of known or to be known dynamic memory allocation technique…” para. 0088). 
 
As to claim 5, Maarek modified by Jain and Chinnadurai teaches the method of Claim 4, Maarek teaches wherein the identifying the reference patch in the memory further comprises 
querying the software application sub-memory spaces of the software application for reference patches (“…search query message, where another search client manages search results…” para. 0078); 
recording a list of the reference patches found in each of the software application sub-memory spaces (“… for generating the final N photos that make up the recommendation list…”para. 0094); and 
associating the list of the reference patches with the array (“…Such storage can be realized through any known or to be known vector or array storage, including but not limited to, a hash tree, queue, stack, VList, or any other type of known or to be known dynamic memory allocation technique…” para. 0088).  
	
As to claim 6, Maarek modified by Jain and Chinnadurai teaches the method of Claim 2, Maarek teaches wherein the identifying the reference patch in the memory further comprises 
determining a location of the reference patch in software application sub-memory spaces based on metadata of the software application obtained from the array (“… the information stored in database 320 can be represented as an n-dimensional vector (or feature vector) for each stored data/metadata item, where the information associated with, for example, the stored data and/or metadata can correspond to a node(s) on the vector. As such, database 320 can store and index stored information in database 320 as linked set of data and metadata, where the data and metadata relationship can be stored as the n-dimensional vector discussed above. Such storage can be realized through any known or to be known vector or array storage, including but not limited to, a hash tree, queue, stack, VList, or any other type of known or to be known dynamic memory allocation technique …” para. 0088); and 
Maarek and Jain do not but Chinnadurai teaches correlating the location [of the reference patch] with the location of the software application (“Each display frame layer 104A-104n includes a respective, logically associated, display frame buffer handle 106A-106n (collectively “buffer handle 106”) that includes information defining the corresponding display frame layer 104 (location on screen, z-order, size, content data, etc.). The buffer handle 106 provides a convenient data set used by the frame composition controller circuit 140 to determine the frame-to-frame change rate value and therefore indicative of the prospective load the respective layer 104 would place on the GPU 120 if composed using OpenGLIES. The display frame buffer handle 106 also provides the frame composition controller circuit 140 with additional information that enables the frame composition controller circuit 140 to determine whether the respective layer 104x overlays (i.e., overlaps) any other display frame layer 104 in the respective display frame 102 and/or determine whether the respective layer 104x represents the uppermost layer 104A or lowermost layer 104n in the z-order 108…” para. 0031, 0038, 0055, and 0068) on the display of the GUI (“…graphics intensive and/or high frame rate applications such as gaming and media consumption” para. 0029).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Maarek and Jain by adopt the teachings of Chinnadurai because Chinnadurai would logically associate the location of applications in memory to location of frames representing applications to provide a convenient data set used by the frame composition controller circuit 140 to determine the frame-to-frame change rate value and therefore indicative of the prospective load the respective layer 104 would place on the GPU (para. 0031).  Maarek would apply the ranked applications to logically associate the location of the applications with the frame to provide data for display and change between different applications as Chinnadurai change frame-to-frame.

As to claim 7, Maarek modified by Jain and Chinnadurai teaches the method of Claim 6, Maarek teaches further comprising tracking the reference patch based on the correlating the software application (“…As such, database 320 can store and index stored information in database…” para. 0088).  

As to claim 9, Maarek modified by Jain and Chinnadurai teaches the method of Claim 2, Maarek teaches wherein the memory is random access memory (RAM) (“…Computer readable storage media includes, but is not limited to, RAM…” para. 0024).  

As to claim 10, Maarek modified by Jain and Chinnadurai teaches the method of Claim 2, Maarek teaches wherein the processing circuitry includes a central processing unit (CPU) (“… processing units, processors, or processing cores, (also referred to herein as CPUs…” para. 0136). 

As to claim 12, this is a non-transitory computer-readable storage medium claim of claim 1.  See rejection for claim 1 above.  Further, Maarek teaches a non-transitory computer-readable storage medium (“…Computer readable storage media includes, but is not limited to, RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology…” para. 0024) for storing computer-readable instructions that, when executed by a computer.

As to claims 14 - 17, see rejection for claims 4 - 7 above.


Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maarek in view of Jain and Chinnadurai as applied to claims 2, 7, and 12, and further in view of Schrempp et al., (US PUB 2015/0341410 hereinafter Schrempp).
Schrempp reference was cited in previous office action.

As to claim 3, Maarek modified by Jain and Chinnadurai teaches the method of Claim 2, Maarek, Jain and Chinnadurai do not but Schrempp further comprising upon determining the software application corresponding to the computing memory space in which the reference patch was identified is no longer in the displayed data, removing the overlayed secondary digital content from the displayed data (“… Alternatively, a party may wish to display additional information about an advertisement, but remove the overlay as soon as the advertisement ends…” para. 0018).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Maarek, Jain and Chinnadurai by adopt the teachings of Schrempp because Schrempp’s removal of the ad would not interfere with the display (para. 0018).
  
As to claim 8, Maarek modified by Jain and Chinnadurai teaches the method of Claim 7, Maarek, Jain and Chinnadurai do not but Schrempp teaches further comprising upon determining the reference patch not in an active object of the software application sub-memory spaces, removing the overlayed secondary digital content from the displayed data (“… Alternatively, a party may wish to display additional information about an advertisement, but remove the overlay as soon as the advertisement ends…” para. 0018).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Maarek, Jain and Chinnadurai by adopt the teachings of Schrempp because Schrempp’s removal of the ad would not interfere with the display (para. 0018).

As to claim 13, see rejection for claim 3 above.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maarek in view of Jain and Chinnadurai, as applied to claims 2 and 12, and further in view of Kamen et al., (US PAT 7,013,428 hereinafter Kamen).
Kamen reference was cited in previous office action.

As to claim 11, Maarek modified by Jain and Chinnadurai teaches the method of Claim 2, Maarek, Jain and Chinnadurai do not but Kamen teaches wherein the encoded data of the unique identifier further identifies a location address of the secondary digital content at the remote device, a screen position within the available area at which the secondary digital content is insertable in the displayed data (“…This memory stores the location of the active regions 4a to 4d, and the links (e.g. URLs) with which regions 4a to 4d are associated…” col. 5 lines 18 - 30), and a size of the secondary digital content when inserted in the displayed data (“… link address information into a memory…” determining size based on address information, col. 5 lines 18 - 30).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Maarek, Jain and Chinnadurai by adopt the teachings of Kamen because Kamen would maintain the memory location for displayed data to prepare and ready for memory access when needed. 

As to claim 18, see rejection for claim 11 above.

Response to Arguments
Applicant’s arguments, with respect to Claim Objections, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn (page 9 of remark). 

Applicant’s arguments, with respect to the 103 rejections, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maarek, Jain, Chinnadurai, Schrempp, Kamen (page 9 last para. - page 12 of remark). 

Conclusion
The prior made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Lord, (US PUB 2015/0358525), discloses a method for content processing, wherein image frames are processed by locations (title, abstract and figures 1 – 77).para. 0020).
Marino et al., (US PUB 2017/0278289), discloses a method for integrating digital media content into other digital media content based on location (title, abstract and figures 1 – 27).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. SOUGH/
SPE, AU 2192/2194